In an action, inter alla, for specific performance to compel defendant W.H.IT. Realty Corp. to convey certain property, plaintiff appeals from so much of an order of the Supreme Court, Queens County, dated December 4, 1972, as denied his motion for summary judgment on the first cause of action, which is for specific performance, and granted defendants’ cross motion for summary judgment dismissing that cause of action. Order modified by (1) striking from the first decretal paragraph thereof the word “ granted ” (which refers to the cross motion) and substituting therefor the word “ denied ” and (2) striking therefrom the second decretal paragraph. As so modified, order affirmed insofar as appealed from, with $20 costs and disbursements to appellant. In our opinion there should be a full exploration of the issues in this case. Shapiro, Acting P. J., Gulotta, Christ, Brennan and Benjamin, JJ., concur.